To the extent that appellants raise other arguments
                concerning the most recent mediation and petition for judicial review, we
                have reviewed the record and conclude that the district court properly
                ordered the issuance of an FMP certificate. NRS 107.086(4); Leyva v. Nat'l
                Default Servicing Corp., 127 Nev.         „ 255 P.3d 1275, 1278-79 (2011);
                Edelstein, 128 Nev. at      , 286 P.3d at 260. Thus, we affirm the district
                court's order denying appellants' petition for judicial review. Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                                ibbons




                                                              Douglas


                                                               LazL-
                                                              Saitta


                cc: Hon. Patrick Flanagan, District Judge
                     Emiliano Pasillas
                     Yvette Pasillas
                     Pite Duncan, LLP
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A